DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-13, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings objection and the 35 USC 112(b) rejection made in the Office Action mailed on 12/31/2020 are hereby withdrawn as a result of amendment filed on 03/15/2021.

Drawings
3.	The drawings received on 10/17/2018 are acceptable.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsutani et al. (U.S. PG. Pub. No. 2004/0145442 A1).
With respect to claim 1, Matsutani et al., hereinafter referred to as “Matsutani,” teaches a coil component (FIGs. 1A-4) comprising:

an external electrode (exposed part of terminals 3 and 4) disposed on an external surface of the body, 
wherein a core center (encapsulant inside coil 1) of the coil is filled with the encapsulant,
the coil includes a plurality of coil patterns 2 electrically connected to each other through
a via 7,
the plurality of coil patterns have a stacked structure in which the plurality of coil patterns are stacked in one direction (vertical direction),
the external electrode includes a first external electrode (e.g., electrode 4 at back side), a second external electrode (e.g., electrode 4 at front side), and a third external electrode (e.g., electrode 3 at right side) disposed to be spaced apart from one another, wherein the first and second external electrodes are disposed to oppose each other in a length direction (back to front direction) of the body,
the plurality of coil patterns include a first coil pattern (top pattern 2) having a portion (portion connected to back electrode 4) directly connected to the first external electrode, a second coil pattern (bottom pattern 2) having a portion (portion connected to front electrode 4) directly connected to the second external electrode, and a third coil pattern (middle pattern 2) having a portion (portion connected to right electrode 3) directly connected to the third external electrode, and
the third coil pattern is disposed between the first and second coil patterns in the one
direction (paras. [0031]-[0032], and [0036]).
With respect to claim 2, Matsutani teaches the coil component of claim 1, wherein at least one of the first to third coil patterns has a stacked structure in which a [the] plurality of coil patterns are connected to each other through the via (para. [0032]).
With respect to claim 12, Matsutani teaches the coil component of claim 1, wherein the body has first and second end surfaces (back and front surfaces) opposing each other in the length direction of the body, first and second side surfaces (left and right surfaces) opposing each other in a width direction of the body, and upper and lower surfaces (top and bottom surfaces) opposing each other in a thickness direction of the body (para. [0036]).
With respect to claim 13, Matsutani teaches the coil component of claim 12, wherein the one direction in which the plurality of coil patterns are stacked is the thickness direction of the body (para. [0036]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsutani, as applied to claim 1 above, in view of Yamanobe et al. (U.S. PG. Pub. No. 2003/0052767 A1).
With respect to claim 3, Matsutani teaches the coil component of claim 2. Matsutani does not expressly teach the at least one of the first to third coil patterns having the stacked structure includes a plurality of sub-coil patterns, and both end portions of at least one of plurality of the sub-coil patterns are connected to the via.
Yamanobe et al., hereinafter referred to as “Yamanobe,” teaches a coil component (FIGs. 3-7), wherein the at least one of the first to third coil patterns 4a-4d having the stacked structure includes a plurality of sub-coil patterns 4b and 4c, and both end portions of at least one of plurality of the sub-coil patterns are connected to the via 5b (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plurality of sub-coil patterns connected by a via as taught by Yamanobe to the coil component of Matsutani to provide the required inductance.

9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani, as applied to claim 1 above, in view of Yamaguchi (U.S. PG. Pub. No. 2008/0218301 A1).
With respect to claim 4, Matsutani teaches the coil component of claim 1. Matsutani does not expressly teach the body further includes a support member in contact with the plurality of coil patterns.
Yamaguchi teaches a coil component (FIGs. 3-4), wherein the body 20 further includes a support member 4 in contact with the plurality of coil patterns 5 (paras. [0038] and [0042]). It would have been obvious before the effective filing date of the claimed invention to a person 
With respect to claim 5, Matsutani in view of Yamaguchi teaches the coil component of claim 4, wherein the support member includes a through-hole, and the through-hole coincides with the core center of the coil (Yamaguchi, para. [0040]). 

10.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani, as applied to claim 1 above, and further in view of Iida et al. (U.S. Patent No. 6,114,938).
With respect to claim 6, Matsutani teaches the coil component of claim 1. Matsutani does not expressly teach the external electrode further includes a dummy electrode that is not directly connected to any of the plurality of coil patterns.
Iida et al., hereinafter referred to as “Iida,” teaches a coil component (e.g. FIG. 8C), wherein the external electrode further includes a dummy electrode 43 that is not directly connected to any of the plurality of coil patterns (col. 7, lines 19-21). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the dummy electrode as taught by Iida to the coil component of Matsutani to reinforce mechanical stability of the coil component on the substrate (col. 7, lines 19-21).
With respect to claim 7, Matsutani in view of Iida teaches the coil component of claim 6, wherein the dummy electrode is disposed to be symmetrical to one of the first to third external electrodes 42 (col. 7, lines 19-21, and 47-49).

11.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani, as applied to claim 1 above, and further in view of Jeong et al. (U.S. PG. Pub. No. 2014/03000441 A1).
With respect to claim 8, Matsutani teaches the coil component of claim 1. Matsutani does not expressly teach a thin film layer including a via is disposed between coil patterns adjacent to each other.
Jeong et al., hereinafter referred to as “Jeong,” teaches a coil component (FIGs. 1-2), wherein a thin film layer 160 including a via (not expressly shown) is disposed between coil patterns 130 adjacent to each other (paras. [0042] and [0048]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thin film as taught by Jeong to the coil component of Matsutani to improve the DC biased characteristics without reducing the breaking strength of the coil component (para. [0039]).
With respect to claim 9, Matsutani in view of Jeong teaches the coil component of claim 8, wherein the thin film layer is an insulating film (Jeong, para. [0038]).
With respect to claim 10, Matsutani in view of Jeong teaches the coil component of claim 8, wherein a thickness of the thin film layer 160 is smaller than that of the support member 150 (Jeong, para. [0039]). “[T]he support member” as recited in claim 10 is interpreted as “a support member” since there is no “a support member” in claim 8 or claim 1, where claim 10 depends from. 

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsutani, as applied to claim 1 above, in view of Nussbaum (U.S. Patent No. 7,332,993 B1).
With respect to claim 11, Matsutani teaches the coil component of claim 1 Matsutani does not expressly teach at least one coil pattern among the plurality of coil patterns includes at least one line width change portion in which a line width of the at least one coil pattern changes in a winding direction.
.

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsutani in view of Nussbaum.
With respect to claim 21, Matsutani teaches a coil component (FIGs. 1A-4) comprising:
a body (body formed by magnetic encapsulant 8) including a coil 1 and an encapsulant 8 encapsulating the coil; and 
an external electrode (exposed part of terminals 3 and 4) disposed on an external surface of the body, 
wherein a core center (encapsulant inside coil 1) of the coil is filled with the encapsulant,
the coil includes a plurality of coil patterns 2 electrically connected to each other through
a via 7,
the plurality of coil patterns have a stacked structure in which the plurality of coil patterns are stacked in one direction (vertical direction),
the external electrode includes a first external electrode (front or back electrode 4), a second external electrode (the other of front or back electrode 4), and a third external electrode 3 disposed to be spaced apart from one another,
the plurality of coil patterns include a first coil pattern (top or bottom coil pattern 2) having a portion directly connected to the first external electrode, a second coil pattern (the other of top or bottom coil pattern 2) having a portion directly connected to the second external 
the third coil pattern includes a first portion and a second portion opposing each other in a length direction of the body in which the first and second external electrodes oppose each other (paras. [0031]-[0032], and [0036]). Matsutani does not expressly teach
the first portion [of the third coil] is in a shape of a single turn and the second portion is in a shape of double turns.
Nussbaum teaches a coil component (e.g. FIG. 1A), wherein
the first portion [of the third coil 132] (wider pattern portion) is in a shape of a single turn and the second portion (thinner pattern portion) is in a shape of double turns (col. 6, lines 11-13). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the third coil portion as taught by Nussbaum to the coil component of Matsutani to provide the required coil turns.
With respect to claim 22, Matsutani in view of Nussbaum teaches the coil component of claim 21, wherein a line width of the single turn of the first portion is larger than a line width of each of the double turns of the second portion (Nussbaum, col. 6, lines 11-13).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837